Per Curiam.
The notice of appeal is as follows:—
“You will please take notice that the plaintiff in the above entitled action hereby appeals to the Supreme Court of the State from the judgment or order denying plaintiff’s motion for an order on Joseph Coyne, sheriff, directing him to apply the proceeds of the property herein attached by him to the satisfaction of the plaintiff’s judgment and costs therein, and entered in the said Superior Court, on the 30th day of October, 1882, in favor of said Joseph Coyne, sheriff, and against said plaintiff, and from the whole thereof. And also from the order denying said plaintiff’s motion for a new trial, made and entered in the minutes of said court the 27th day of November, 1882.”
The order of the 27th of November was not appealable, and the “ statement ” on motion for new trial cannot be considered here.
There remains only the notice of motion for, and the order of, October 30th, from which no error appears.
Order affirmed.